DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to communications received Sept. 25, 2020.  No Claims have been canceled. Claims 1 and 7 have been amended.  New claim 11 has been added.  Therefore, claims 1-11 are pending and addressed below.
Response to Amendment/Arguments
Claim Rejections - 35 USC § 102
Applicant’s arguments with respect to claim(s) 1-2, 6, 7 and 10,  that the prior art fails to teach an “ensemble or set of predictions from multiple artificial intelligence models that are generated and saved based on the same data set and the output displayed.  With respect to the argument related to “multiple models”, applicant’s argument is moot, in light of the new ground of rejection that was necessitated by Applicant's amendments. Based on an updated search of the art, a new reference was used in the rejection below
Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claim(s) 3-5, 8-9 that the prior art references fail to teach the limitations argued above with respect to the 102 rejection. Applicant’s argument is moot, in light of the new ground of rejection that was necessitated by Applicant's amendments. Based on an updated search of the art, a new reference was used in the rejection below
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-6:
STEP 1. Per Step 1 of the two-step analysis, Claim 1 recites in the preamble as being directed toward a system comprising “data importing unit”, “model building unit”, “model filtering unit” and “prediction generating unit”.   A system can be broadly interpreted as a set of things working together as parts of a mechanism or an interconnecting network or a set of principles or procedures according to which something is done or an organized scheme or method.  The elements -“data importing unit”, “model building unit”, “model filtering unit” and “prediction generating unit” can be interpreted as software as the specification is not clear as to whether these units are software, hardware or a combination of both as the specification does not tie any structure to these units.  Software is not a statutory category. Accordingly claim 1 is not directed toward any of the enumerated statutory categories under the 35 USC 101 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claims 1-6:  
Claim 1 recites in the preamble as being directed toward a system comprising “data importing unit”, “model building unit”, “model filtering unit” and “prediction generating unit”.   A system can be broadly interpreted as a set of things working together as parts of a mechanism or an interconnecting network or a set of principles or procedures according to which something is done or an organized scheme or method.  The elements -“data importing unit”, “model building unit”, “model filtering unit” and “prediction generating unit” can be interpreted as software as the specification is not clear as to whether these units are software, hardware or a combination of both as the specification does not tie any structure to these units.  Accordingly the claim 1 is 
Claim Rejections - 35 USC § 112 (f)
                                    CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In reference to Claims 1-6:
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “data importing unit”, “model building unit”, “model filtering unit” and “prediction generating unit” in claim 1 and dependent claims 2-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 6-7 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2018/0068219 by Turner (Turner), and further in view of US Pub No. 2015/0206246 A1 by Lange et al. (Lange)
Claim Interpretation: In light of the specification para 0063 and FIG. 11D, the examiner is determining the limitation “ensemble prediction performance” to be a prediction based on data ensemble.  

In reference to Claim 1:
Tuner teaches:
(Currently Amended) A system for forecasting financial risk with artificial intelligence ((Turner) in at least para 0004), comprising:
data importing unit, wherein said data importing unit comprises a data collecting module, a data repository, and a feature extracting module, wherein said data collecting module is used for collecting data and the data collected by said data collecting module is saved in said data repository, wherein said feature extracting module is used for extracting features of the data collected by said data collecting module and for saving the features in said data repository ((Turner) in at least FIG. 2; para 0020, para 0026);
model building unit, wherein said model building unit comprises a neural network module, and a saving module, wherein the features extracted by said feature extracting module are used as input of said neural network module, wherein output of said neural network module is used to build a plurality of artificial intelligence models, wherein the plurality of artificial models are saved in said saving module ((Turner) in at least FIG. 3 and 6; para 0020, para 0031);
model filtering unit, wherein said model filtering unit comprises a model testing module, a parameter tweaking module, a back-testing module, and a best model 
prediction generating unit, wherein said prediction generating unit comprises an inputting interface and an outputting interface, wherein said inputting interface is used to input prediction request of financial instruments, wherein the plurality of artificial intelligence models saved in said best model saving module are is-reloaded for generating a set of predictions based on the a same data set after the input prediction request of financial instruments, and wherein the predictions generated by the  plurality of artificial intelligence models are displayed by said outputting interface.((Turner) in at least para 0014, para 0016-0017, para 0026)
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced “ The limitations directed toward “plurality…models” does not recite any limitations that are specific beyond duplication of parts in that whether models are singular or plural does not impact the results or the process claimed.  Accordingly the “plurality” feature carries no patentable weight.
Lange teaches: 
build a plurality of artificial intelligence models, wherein the plurality of artificial models are saved in said saving module ((Lange) in at least para 0018 wherein the prior art teaches storing forecasting algorithms, para 0031 wherein the prior art teaches recording algorithms developed; para 0059, para 0090-0091, para 0111-0112). 
wherein the plurality of artificial intelligence models saved in said best model saving module are is-reloaded for generating a set of predictions based on the a same data set after the input prediction request of financial instruments, and wherein the predictions generated by the  plurality of artificial intelligence models are displayed by said outputting interface ((Lange) in at least abstract; para 0012-0013, para 0017-0018 wherein the prior art teaches storing forecasting algorithms, para 0022, para 0025 wherein the prior art teaches algorithm selection system to scans algorithms based on comparison to provide algorithm; para 0032, para 0059, 
Both Turner and Lange are directed toward building/developing machine learning algorithms.  Lange teaches the motivation of applying a plurality of model algorithms in order to allow the selection of forecast algorithms so that the results of the modelling is more accurate or compared.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the modelling algorithms of Turner to include plurality of models as taught by Lange since Lange teaches the motivation of applying a plurality of model algorithms in order to allow the selection of forecast algorithms so that the results of the modelling is more accurate or compared.
In reference to Claim 2:
The combination of Turner and Lange discloses the limitations of independent claim 1.  Turner further discloses the limitations of dependent claim 2
(Original) The financial risk forecast system with artificial intelligence according to claim 1 (see rejection of claim 1 above), 
wherein said model building unit further comprises an optimizing module, wherein said optimizing module is used for optimizing the plurality of artificial models before the plurality of artificial models is saved in said saving module. ((Turner) in at least FIG. 2 #212; para 0034)
In reference to Claim 6:
The combination of Turner and Lange discloses the limitations of independent claim 1.  Turner further discloses the limitations of dependent claim 6
(Original) The financial risk forecast system with artificial intelligence according to claim 1 (see rejection of claim 1 above), 
wherein said data collecting module is used for collecting the data from data sources selected from the group consisted of: adjusted historical data, fundamental data, macro data, live feeds, financial reports, social media data and satellite images.((Turner) in at least para 0022, para 0026, para 0091)
In reference to Claim 7:
The combination of Turner and Lange discloses the limitations of independent claim 7
The forecasting method steps of claim 7 correspond to the functional processes of system claim 1.  Therefore, claim 7 has been analyzed and rejected as previously discussed with respect to claim 1. 
In reference to Claim 10:
The combination of Turner and Lange discloses the limitations of dependent claim 7.  Turner further discloses the limitations of dependent claim 10
Method claim 10 steps/elements corresponds to functions/elements of claim 6.  Therefore, claim 10 has been analyzed and rejected as previously discussed with respect to claim 6
In reference to Claim 11:
The combination of Turner and Lange discloses the limitations of dependent claim 11.
The forecasting system of claim 11 functional processes correspond to the functions of system claim 1.  The additional limitations recited in claim 11 that go beyond the limitations of claim 1 include a system ((Turner) in at least para 0004) comprising :
a processing device ((Turner) in at least para 0098); and
a memory device in which instructions executable by the processing device are stored for configuring the processing device ((Turner) in at least para 0023, para 0098) to:
Therefore, claim 11 has been analyzed and rejected as previously discussed with respect to claim 1. 

Claim 3-5 and 8-9 as applied to claim 1 above and claims 8 as applied to claim above is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2018/0068219 by Turner (Turner), in view of US Pub No. 2015/0206246 A1 by Lange et al. (Lange), and further in view of US Pub No. 2017/0140262 by Wilson (Wilson)
In reference to Claim 3:
The combination of Turner and Lange discloses the limitations of dependent claim 2.  Turner further discloses the limitations of dependent claim 3

Turner does not explicitly teach;
wherein said optimizing module is used for optimizing the plurality of artificial models by Adam Optimization Algorithm.
Wilson teaches:
wherein said optimizing module is used for optimizing the plurality of artificial models by Adam Optimization Algorithm.((Wilson) in at least para 0062, para 0191; Table 1 and para 0247)
Both Turner and Wilson are directed toward financial risk forecasting analysis utilizing neural networks.  Wilson teaches the motivation of utilizing Adam algorithm in modeling data as Adam algorithms are a variant of stochastic gradient descent that takes advantage of first and second moments of gradients for stochastic optimization. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the modelling algorithms of Turner to include Adam model as taught by Wilson since Wilson teaches the motivation of utilizing Adam algorithm in modeling data as Adam algorithms are a variant of stochastic gradient descent that takes advantage of first and second moments of gradients for stochastic optimization.
In reference to Claim 4:
The combination of Turner and Lange discloses the limitations of independent claim 1.  Turner further discloses the limitations of dependent claim 4
(Original)    The financial risk forecast system with artificial intelligence according to claim 1 (see rejection of claim 1 above),
Turner does not explicitly teach:
wherein said neural network module is recurrent neural networks (RNN).
Wilson teaches:
wherein said neural network module is recurrent neural networks (RNN). ((Wilson) in at least para 0191; Table 1)
Both Turner and Wilson are directed toward financial risk forecasting analysis utilizing neural networks.  Wilson teaches the motivation of recurrent networks over traditional networks in order to deal with the complexity of true synaptic learning rules by providing networks have highly recurrent structures.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the neural network details of Turner to include recurrent neural networks taught by Wilson since Wilson teaches the motivation of recurrent networks over traditional networks in order to deal with the complexity of true synaptic learning rules by providing networks have highly recurrent structures
In reference to Claim 8:
The combination of Turner and Lange discloses the limitations of dependent claim 7.  Turner further discloses the limitations of dependent claim 8
Method claim 8 steps corresponds to functions of claim 4.  Therefore, claim 8 has been analyzed and rejected as previously discussed with respect to claim 4
In reference to Claim 5:
The combination of Turner and Lange discloses the limitations of independent claim 1.  Turner further discloses the limitations of dependent claim 5
(Original)    The financial risk forecast system with artificial intelligence according to claim 1 (see rejection of claim 1 above), 
Turner does not explicitly teach:
wherein said neural network module is long-short term memory (LSTM).
Wilson teaches:
wherein said neural network module is long-short term memory (LSTM).((Wilson) in at least para 0191; Table 1)
Both Turner and Wilson are directed toward financial risk forecasting analysis utilizing neural networks. Wilson teaches the motivation of enhanced memory in order to implement the enhancement of storage capacity and information retrieval.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the neural network memory details of Turner to include the 
In reference to Claim 9:
The combination of Turner and Lange discloses the limitations of dependent claim 7.  Turner further discloses the limitations of dependent claim 9
Method claim 9 steps corresponds to functions of claim 5.  Therefore, claim 9 has been analyzed and rejected as previously discussed with respect to claim 5
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub No. 2017/0177809 A1 by Bull et al teaches train and store plurality of machine learning models.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY M GREGG/Examiner, Art Unit 3697